            Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 1 of 12



MORGAN, LEWIS & BOCKIUS LLP
Melissa C. Rodriguez
Jason D. Burns
Jonathan M. Weinberg
101 Park Avenue
New York, NY 10178-0060
Tel.: (212) 309-6000
Fax: (212) 309-6001
Attorneys for Petitioner

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CHARTER COMMUNICATIONS, INC.
                                                       Civil Action No.
                       Petitioner,
                                                       PETITION TO COMPEL
                       v.                              ARBITRATION


KARIN GARFIN,

                       Respondent.



       Petitioner Charter Communications, Inc. (“Charter” or “Petitioner”), by and through its

undersigned counsel, brings this Petition pursuant to Section 4 of the Federal Arbitration Act, 9

U.S.C. § 4, to compel individual arbitration of the employment claims of Karin Garfin

(“Respondent” or “Garfin”) in accordance with the terms of her binding arbitration agreements

with Charter. For this Petition, Charter alleges as follows:

                                     NATURE OF THE ACTION

       1.      This Petition is brought, inter alia, pursuant to Section 4 of the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 4, to compel arbitration of Garfin’s claims based on her

contractual agreement to arbitrate all claims, disputes, or controversies related to her

employment.




                                                 1
              Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 2 of 12




        2.     This action arises out of Garfin’s now second attempt to circumvent the parties’

agreement to arbitrate by filing an action alleging violations of the New York State Human

Rights Law and New York City Human Rights Law in New York State court. Garfin’s breach of

her arbitration agreements and forum shopping is designed to deny Charter the benefit of its

bargain—the arbitration of the parties’ disputes by an arbitrator in New York. The Court should

compel Garfin to honor her agreement to arbitrate and prohibit her from pursuing her claims

outside the agreed upon arbitration process.

       3.      Garfin was subject to an arbitration agreement with Charter that she

acknowledged and agreed to, and signed when onboarding for her position as Senior Producer in

June 2017 (the “First Arbitration Agreement”). See Declaration of Chance Cassidy (“Cassidy

Decl.”) at ¶¶ 10-16.

       4.      Garfin was sent a second arbitration agreement with Charter (the “Second

Arbitration Agreement”) in an October 2017 email announcing Solution Channel, Charter’s

employment-based legal dispute resolution and arbitration program (the “Solution Channel

Program,” “Solution Channel” or the “Program”). See Declaration of John Fries (“Fries Decl.”)

at ¶¶ 10-11. The Program covers “all disputes…related to…employment…including without

limitation…unlawful discrimination or harassment (including such claims based upon race,

color, national origin, sex, pregnancy, age, religion, sexual orientation, disability, and any other

prohibited grounds…” See Fries Decl. at ¶ 8, Ex. A, at ¶ B.1. The Program provides that

arbitration will be conducted before one arbitrator who is a current member of the American

Arbitration Association (“AAA”) and is listed on the Employment Dispute Resolution Roster.

Id. at ¶ H.




                                                 2
            Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 3 of 12




      5.       Garfin filed a state court action by filing a summons with notice on March 19,

2019 in the Supreme Court of the State of New York for the County of New York, captioned

Karin Garfin v. Charter Communications; Spectrum News LLC d/b/a “Spectrum News NY1”

and d/b/a “NY1;” Kevin Dugan, Audrey Gruber, and Frank Dilella, Index No. 152908/2019 (the

“2019 Court Action”). See Rodriguez Decl. at ¶ 3, Ex. A.

      6.       In May 2019, Garfin voluntarily discontinued the 2019 Court Action, without

ever serving Charter with a complaint in that action. See Rodriguez Decl. at ¶ 4, Ex. B

(“Voluntary Discontinuance of 2019 Action”).

      7.       On July 6, 2020, Garfin, through her counsel, sent Charter a Demand for

Arbitration and Statement of Claim (the “Demand”), and explained the Demand would be filed

with JAMS. See Rodriguez Decl. at ¶ 5 Ex. C.

      8.       On July 7, 2020, Garfin’s counsel contacted Charter’s counsel and indicated that

“We inadvertently filed the Garfin Arbitration at JAMS, we received a notice from JAMS and

will be filing today at the AAA.” See Rodriguez Decl. at ¶ 6, Ex. D.

      9.       That same day, July 7, 2020, Garfin’s counsel confirmed on a telephone call with

Charter’s counsel that Garfin agreed to submit her claims through Charter’s Solution Channel

Program. See Rodriguez Decl. at ¶ 6, Ex. D.

      10.      That same day, July 7, 2020, and consistent with her agreement, Garfin followed

the Solution Channel process by submitting her written claim to Charter’s Solution Channel

arbitration and alternative dispute resolution process. See Rodriguez Decl. at ¶ 7, Ex. E.

      11.      Consistent with their agreement, Charter processed Garfin’s claims under the

Solution Channel Program. On August 3, 2020, after Charter completed its review of Garfin’s

written claim pursuant to the Solution Channel process, Garfin again reaffirmed, in writing, her




                                                 3
             Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 4 of 12




agreement to arbitrate. See Rodriguez Decl. at ¶ 8, Ex. F. Specifically, Garfin’s counsel

affirmed in correspondence to Charter: “We’d like to request arbitration of our client Karin

Garfin’s claims.” Id. (emphasis added).

      12.      On August 4, 2020, Charter submitted Garfin’s Demand to the AAA as she

requested and as set forth by the Program. See Rodriguez Decl. at ¶ 9, Ex. G. That same day,

Charter sent and Garfin’s counsel acknowledged receipt of a copy the Demand sent to AAA

initiating the parties’ arbitration. See Rodriguez Decl. at ¶ 10, Ex. H.

      13.      On August 13, 2020, the AAA sent by email to counsel for Charter and Garfin a

letter “acknowledge[ing] receipt on August 4, 2020, of a AAA Demand for Arbitration which

has been filed by the Respondent on behalf of the Claimant, and in accordance with the

employment plan or contract containing a clause providing for administration by the AAA.” See

Rodriguez Decl. at ¶ 11, Ex. I. The letter included case initiation materials, including a list of

potential arbitrators, and set deadlines for: (i) Charter to file an Answer; and (ii) the parties to

select an arbitrator and submit a Checklist for Conflicts. Id. That same day, the AAA invoiced

Charter the Case Management Fee, which Charter paid promptly. See Rodriguez Decl. at ¶ 12,

Ex. J. Garfin raised no objection upon receiving the AAA’s email correspondence confirming

that the parties’ arbitration had commenced.

      14.      Despite agreeing to and commencing an arbitration proceeding and agreeing to

and following the Solution Channel Program alternative dispute resolution process, on August

26, 2020, over three weeks after requesting arbitration, counsel for Garfin abruptly reversed

course. They notified the AAA administrator and counsel for Charter of her intent to withdraw

from arbitration, arguing that Garfin’s agreement to arbitrate her claims was now somehow “null

and void.” See Rodriguez Decl. at ¶ 13, Ex. K.




                                                  4
             Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 5 of 12




      15.      The next day, August 27, 2020, Charter’s counsel contacted Garfin’s counsel in

an attempt to confer about their contradictory statements. See Rodriguez Decl. at ¶ 14, Ex. L.

To date, Garfin’s counsel has yet to respond. Id.

      16.      On August 26, 2020, Garfin, in direct breach of her agreements to arbitrate,

commenced a second action in the Supreme Court of the State of New York for the County of

New York, captioned Karin Garfin v. Charter Communications, Inc. (D/B/A Spectrum News,

Spectrum News NY1, and NY1), Kevin Dugan, Audrey Gruber, and Joi De Leon, Index No.

156813/2020 (the “2020 Court Action”). See Rodriguez Decl. at ¶ 15, Ex. M. (the “Compl.”).

      17.      Garfin’s Complaint in the 2020 Court Action is nearly identical to her demand for

arbitration. See Rodriguez Decl. at ¶ 15, Ex. M; ¶ 5, Ex. C. She alleges three causes of action

under the New York State Human Rights Law (“NYSHRL”) and New York City Human Rights

Law (“NYCHRL”). Id.

      18.      Garfin’s Complaint in the Court 2020 Action, like her demand for arbitration,

seeks to recover compensatory and other damages in an amount no less than $3,000,000.00, as

well as attorney’s fees and equitable relief. Id. at ¶ 257(a)-(b).

      19.      All of Plaintiff’s claims in the 2020 Action fall squarely within the contours of the

First Arbitration Agreement and Garfin’s agreement to arbitrate her claims pursuant to the

Solution Channel Program (including submitting her claims to the AAA). By these agreements,

as well as by confirming her agreement to proceed and proceeding under the Solution Channel

process, Garfin agreed to resolve any employment-related disputes with Charter through

arbitration, not in New York State court or any other forum.




                                                  5
             Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 6 of 12




                                           THE PARTIES

       20.      Petitioner Charter, inter alia, provides telecommunications services to customers

throughout the United States. Charter is incorporated in Delaware and has its principal executive

offices in Stamford, Connecticut.        Accordingly, Charter is a citizen of Delaware and/or

Connecticut. See Brown v. Lockheed Martin Corp., 814 F.3d 619, 627 (2d. Cir. 2016) (“A

corporation is ‘essentially at home’ … where it is incorporated or where it has its principal place

of business.”). Charter is an entity engaged in “commerce” as defined in Section 1 of the FAA.

       21.      Upon information and belief, Garfin resides in New York County, New York.

See Compl. ¶ 6.       Garfin does not allege that she has any intention to leave New York.

Accordingly, Garfin may be deemed a citizen of New York for purposes of this Petition.

                                     JURISDICTION AND VENUE

       22.      This Court has jurisdiction over the Petition pursuant to 28 U.S.C. § 1332(a)(1)

because complete diversity of citizenship exists between the parties, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.1

       23.      This Court also has jurisdiction over this action pursuant to 9 U.S.C. § 4, which

provides that “a party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

under a written agreement for arbitration may petition any United States district court which,

save for such agreement, would have jurisdiction under title 28, in a civil action or in admiralty

of the subject matter of a suit arising out of the controversy between the parties, for an order

directing that such arbitration proceed in the manner provided for in such agreement.”


1
  Charter’s reference to alleged damages amounts is provided solely for the purpose of establishing that
the amount in controversy is in excess of the jurisdictional minimum for purposes of this Petition.
Charter maintains that each of Respondent’s claims is without merit and that Charter is not liable to
Respondent. No statement or reference contained herein shall constitute an admission of liability or that
Respondent will recover these damages.



                                                   6
             Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 7 of 12




       24.      Venue is proper in this Court because Garfin resides and was employed by

Charter in New York, New York, and the Solution Channel Program provides for binding

arbitration within 100 miles of the Charter office to which Garfin reported during her

employment or a mutually selected location by both Garfin and Charter.2

                                       FACTUAL ALLEGATIONS

       25.      Garfin was employed as a Senior Producer at a television show on NY1 in New

York, New York, for approximately four months from in or around June 2017 to in or about

November 2017, when she was terminated for unsatisfactory performance.

       26.      At the time she accepted her employment offer on June 13, 2017, Garfin agreed to

be bound by the First Arbitration Agreement as a condition of her employment. See Cassidy

Decl. at ¶ 16, Ex. A. (“Garfin Onboarding Status Details”); ¶ 11, Ex. B (the “First Arb.

Agreement”).

       27.      The First Arbitration Agreement provides that “any and all claims, disputes,

and/or controversies between [Respondent] and Charter arising from or related to [Respondent’s]

employment with Charter shall be submitted exclusively to and determined exclusively by

binding arbitration before a single Judicial Arbitration and Mediations Services, Inc. (“JAMS”)

arbitrator under the Federal Arbitration Act, 9 U.S.C. § 1 et. seq. (“FAA”).” See First Arb.

Agreement, at ¶ 1; see also Cassidy Decl. at ¶¶ 11-16.

       28.      The First Arbitration Agreement provides that arbitration will be conducted

before a single Judicial Arbitration and Mediations Services (“JAMS”) arbitrator in accordance

with the terms of the JAMS Employment Arbitration Rules & Procedures and JAMS Policy on

Employment Arbitration Minimum Standards of Procedural Fairness. Id.

2
 Under the Fist Arbitration Agreement, venue is also proper in this Court because Garfin resides in New
York, New York, and the First Arbitration Agreement provides for binding arbitration at the JAMS
resolution center that is closest to Garfin’s residence.


                                                   7
            Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 8 of 12




      29.      Garfin received an offer of employment as Senior Producer at NY1 contingent

upon her agreement to the First Arbitration Agreement. Garfin then electronically acknowledged

and agreed to the First Arbitration Agreement on June 13, 2017, after having an opportunity to

review its terms. Cassidy Decl. at ¶¶ 11-16. Garfin, therefore, had adequate notice of, assented

to, and became bound by, the First Arbitration Agreement. See Cassidy Decl. at ¶ 16, Ex. A at 4.

      30.      Garfin’s employment is valid consideration for her assent to the First Arbitration

Agreement with Charter.

      31.      Charter’s mutual agreement to arbitrate all Covered Claims under the First

Arbitration Agreement it might have against Garfin is likewise sufficient consideration for

Garfin’s agreement to arbitrate.

      32.      The claims in the Complaint are covered by the First Arbitration Agreement.

      33.      Garfin agreed to the Solution Channel Program by submitting her claim to

Solution Channel and then expressly requesting arbitration before the AAA.

      34.      Charter’s agreement to proceed and internally processing Garfin’s claims

pursuant to the Solution Channel Program is valid consideration for Garfin’s assent to the

Program. Charter’s submission of Garfin’s claims to arbitration at her request and paying the

related AAA fees pursuant to the Program is also sufficient consideration for Garfin’s agreement

to arbitrate her claims before the AAA.

      35.      Charter’s mutual agreement to arbitrate pursuant to the Solution Channel Program

any claims it might have against Garfin is likewise sufficient consideration for Garfin’s

agreement to arbitrate.

      36.      The claims in the Complaint are covered by the Solution Channel Program.




                                               8
             Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 9 of 12




      37.      The Second Circuit has instructed that, pursuant to the FAA, the role of the

reviewing court is limited to answering two questions: (1) “whether a valid agreement or

obligation to arbitrate exists”; and (2) “whether one party to the agreement has failed, neglected

or refused to arbitrate.” Shaw Gr., Inc. v. Triplefine Inter. Corp., 322 F.3d 115, 120 (2d Cir.

2003) (internal quotations omitted).

      38.      Garfin is bound to arbitrate her claims in the Complaint.

                                  FIRST CAUSE OF ACTION
                 (Order Compelling Individual Arbitration Pursuant to 9 U.S.C. § 4)

      39.      Petitioner Charter repeats and realleges the allegations set forth in Paragraphs 1

through 38 above as if fully set forth herein.

      40.      Garfin’s agreement to submit her claims to arbitration pursuant to the Program is

a valid and enforceable contract, knowingly and voluntarily agreed and acknowledged by Garfin,

as acknowledged by Garfin in her counsel’s statement that Garfin would be submitting her

claims to the AAA, and her request to pursue Garfin’s claims in arbitration under the Solution

Program after agreeing to proceed and proceeding pursuant to the Solution Channel Program.

By acknowledging and agreeing to the Program, Garfin agreed to binding, individual arbitration

before AAA of all claims arising out of her employment.

      41.      By agreeing to proceed and proceeding pursuant to the Solution Channel

Program, having Charter process her claims under Solution Channel, requesting the commencing

of arbitration of Garfin’s claims on August 3, 2020, and having Charter submit her claims to

arbitration and pay the associated fees to the AAA, Garfin further acknowledged and agreed that

Garfin was bound to arbitrate her claims and agreed to arbitrate her claims under the Solution

Channel Program before the AAA.




                                                 9
            Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 10 of 12




      42.      Even if Garfin had not agreed to the Solution Channel Program, the First

Arbitration Agreement is a valid and enforceable contract, knowingly and voluntarily

acknowledged by Garfin. By acknowledging and agreeing to the First Arbitration Agreement,

Garfin agreed to binding, individual arbitration before JAMS of all claims arising out of her

employment.

      43.      Pursuant to Section 4 of the Federal Arbitration Act, 9 U.S.C. § 4, this Court has

authority to compel Garfin to arbitrate all claims in accordance with the terms of the Solution

Channel Program or, in the alternative, the First Arbitration Agreement.


                                        PRAYER FOR RELIEF

       WHEREFORE, Petitioner Charter requests that:

       a.      The Court issue an Order, pursuant to Section 4 of the Federal Arbitration

Act, compelling arbitration on an individual basis of Garfin’s claims alleged in the

Complaint, as well as any and all other claims that could be brought by Garfin against

Charter, in accordance with the Solution Channel Program, or, in the alternative, the First

Arbitration Agreement.

       b.      The Court issue an Order granting Charter its attorneys’ fees and costs; and

       c.      The Court grant any and all other relief that it deems just and proper.


                                             Respectfully submitted,

Dated: August 31, 2020                       MORGAN, LEWIS & BOCKIUS LLP
       New York, New York
                                             By: /s/ Melissa C. Rodriguez__________
                                                Melissa C. Rodriguez
                                                Jason D. Burns
                                                Jonathan M. Weinberg




                                                10
Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 11 of 12




                             101 Park Avenue
                             New York, New York 10178
                             Tel: (212) 309-6000
                             melissa.rodriguez@morganlewis.com
                             jason.burns@morganlewis.com
                             jonathan.weinberg@morganlewis.com

                             Attorneys for Charter




                            11
            Case 1:20-cv-07049 Document 1 Filed 08/31/20 Page 12 of 12




                                CERTIFICATE OF SERVICE

I hereby affirm that I caused to be served a true and correct copy of Charter’s Petition to Compel
Arbitration, this 31st day of August, 2020, on:

                                        Karin Garfin
                                    301 E 92 St, Apt. 9B
                               New York, New York 10128-5478
                                         Respondent

                                               and

                                   Saranicole A. Duaban, Esq
                                    GODDARD LAW PLLC
                                    39 Broadway, Suite 1540
                                  New York, New York 10006
                                    Attorneys for Respondent



                                                     /s/Melissa C. Rodriguez
                                                     Melissa C. Rodriguez




                                                12
